Citation Nr: 1517209	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-22 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety and major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1983 to April 1987.  She also had prior and subsequent service in the Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating her claims.

Preliminarily, the Board notes that there are outstanding private treatment records.  In her notice of disagreement, the Veteran stated that she had been prescribed medication for her depression and anxiety by her private physician, Dr. Derek.  Treatment records from Dr. Derek have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts must be made to obtain all outstanding private treatment records pertinent to the Veteran's appeal.

The Board finds that additional development is required to assist the Veteran in corroborating her alleged in-service stressors.  The record contains an April 2010 VA formal finding that there was insufficient information to corroborate the Veteran's asserted stressors.  Subsequent to the April 2010 memorandum, the Veteran provided additional details regarding her asserted in-service stressors.  Accordingly, further efforts to corroborate the Veteran's alleged PTSD stressors are required.

Lastly, while the Veteran was provided a VA PTSD examination in December 2011, the examiner found that no mental health diagnosis could be reliably made without resort to speculation.  In support of this conclusion, the examiner noted that the opinion was based on testing, review of limited available records, the Veteran's statements in the interview, as well as examiner's experience in clinical assessment and evaluation of social and occupational impact of mental disorders.  The examiner noted that the Veteran's examination results indicated that she severely over-reported symptoms and her functional impairment to the extent that the examiner was unable to provide a professional opinion confirming or denying the presence of a mental disorder.  As these matters are being remanded for further development, the Board finds that the Veteran should be provided another VA examination to assess the nature and etiology of any acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records from March 2013 to present, and associate them with the claims file. 

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all private treatment records related to any acquired psychiatric disorder, to include from Dr. Derek and any updated treatment records from the Empanada Vet Center.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those pertaining to her reports of personal assault and harassment, including forwarding a copy of the Veteran's military personnel records, together with the stressor information to the Joint Services Records Research Center (JSRRC).  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination. 

a.  The examiner is requested to determine if the Veteran suffers from any psychiatric disorder, to include PTSD, MDD, and anxiety.  

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability had its onset in service or is otherwise related to military service, to include the Veteran's reported in-service miscarriage.  A separate opinion must be provided for each separately diagnosed disability. 

c.  If any of the Veteran's stressors are verified and the Veteran is diagnosed with PTSD, opine whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions and conclusions expressed.

6.  After completion of the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




